DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 11-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al US 20140106684 (hereinafter Burns).
Regarding claim 9, Burns discloses a radio frequency (RF) device (figs. 2A-2B), comprising: 
a display screen comprising a first side and an opposite second side (see figs. 2A, 2B, [0058], [0090]), the display screen being configured to transmit visible light at the first side of the display screen (see figs. 2A, 2B, [0058], [0090]);
a transparent substrate disposed over and fully covering the first side of the display screen (see figs. 2A and 4, [0058], [0090]); and 
a communication antenna disposed over the first side of the display screen (220/420, see figs. 2A and 4, [0059], [0089]), the communication antenna being integrated with the transparent substrate and configured to transmit/receive RF signals on the first side of the display screen (see figs. 2A-2B, 3A, and 4, [0059], [0064], [0089], [0091]), the display screen being opaque to the RF signals (see [0090]).
Regarding claim 11 as applied to claim 9, Burns further discloses wherein the communication antenna is etched onto a surface of the transparent substrate (see [0072]).
	Regarding claim 12 as applied to claim 9, Burns further discloses wherein the communication antenna is integrated within the transparent substrate (see figs. 2A-2B, 3A, and 4, [0059], [0064], [0089], [0091]).
	Regarding claim 13 as applied to claim 9, Burns further discloses wherein the communication antenna comprises multiple antenna regions configured for communication with networks using multiple communications standards (see [0075]).
	Regarding claim 14 as applied to claim 9, Burns further discloses wherein the communication antenna extends along two adjacent edges of the first side of the display screen (see 3C, [0072]).
Regarding claim 17, Burns discloses a radio frequency (RF) device (figs. 2A-2B) comprising: a display screen comprising a first side and an opposite second side (see figs. 2A, 2B, [0058], [0090]), the display screen being configured to transmit visible light at the first side of the display screen (see figs. 2A, 2B, 3C, [0058], [0090]);
a transparent substrate disposed over and fully covering the first side of the display screen (see figs. 2A, 3C, and 4, [0058], [0090]); 
a plurality of antennas disposed over the first side of the display screen, the plurality of antennas being configured to transmit/receive first RF signals on the first side of the display screen (320a, 320b, see fig. 3C, [0072]); and 
a communication antenna disposed over the first side of the display screen (see fig. 3C, three or more antennas, see fig. 3C, [0075]), the communication antenna being integrated with the transparent substrate and configured to transmit/receive second RF signals on the first side of the display screen (see figs. 2A-2B, 3A, and 4, [0059], [0064], [0089], [0091]), the display screen being opaque to the first RF signals and the second RF signals (see [0090]).
Regarding claim 20 as applied to claim 17, wherein the plurality of antennas comprises a transmit antenna directly adjacent to a receive antenna, the transmit antenna and the receive antenna being configured as a bistatic radar system disposed in a central region of one end of the display screen (see figs. 3C, 4, [0072], [0089]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al US 20140106684 (hereinafter Burns) in view Prat et al US 20120019419 (hereinafter Prat).
Regarding claims 15 and 19 as applied to claims 14 and 17, Burns discloses the claimed invention except wherein the communication antenna further extends along a third side (~3 adjacent edges) of the display screen in a ‘U’-shape. However, in a similar field of endeavor, Prat discloses a communication antenna extended along first, second, and third sides of a display screen (see [0010]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Prat with Burns by arranging the antenna along a strip in a U-shape along a display, in the manner disclosed by Prat, for the benefit of the benefit of generating or detecting RF signals and enabling optimum use of space in the screen.
Regarding claim 16 as applied to claim 15, the combination of Burns and Prat discloses the claimed invention. Prat further discloses wherein the communication antenna further extends around an entire border of the first side of the display screen (see [0010]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Prat with Burns by arranging the antenna along a strip in a ring shape along a display, in the manner disclosed by Prat, for the benefit of the benefit of generating or detecting RF signals and enabling optimum use of space in the screen.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Havskjold et al US 9,407,798 discloses a radio frequency (RF) device, comprising:
a display screen comprising a first side and an opposite second side, the display screen being configured to transmit visible light at the first side of the display screen.
The instant invention discloses a flexible substrate comprising a first portion overlapping the first side of the display screen, and a second portion overlapping the opposite second side of the display screen;
a plurality of antennas disposed over the first portion of the flexible substrate and the first side of the display screen, the plurality of antennas being configured to transmit/receive RF signals on the first side of the display screen, the display screen being opaque to the RF signals; and
a transmission line disposed on a bent region of the flexible substrate between the first portion and the second portion, the transmission line being configured to propagate the RF signals between the first portion and the second portion on the opposite second side of the display screen. The above novel features, in combination with the other recited limitations in the claim, are not taught, suggested, or made obvious by Havskjold et al, or any other prior art of record, alone, or in combination. Claims 2-8 are allowed by virtue of being dependent on claim 1.
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 10 and 18 recite the limitations of the RF device further comprising:
a flexible substrate comprising a first portion overlapping the first side of the display screen, and a second portion overlapping the opposite second side of the display screen; and a transmission line disposed on a bent region of the flexible substrate between the first portion and the second portion, the transmission line being configured to propagate the RF signals between the first portion and the second portion on the opposite second side of the display screen. The above novel features, in combination with the limitations of the base independent claims, are not taught, suggested, or made obvious by Burns et al, or any other prior art of record, alone, or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oka et al US 20180088380 discloses a display device.
Zhang et al US 9,614,168 discloses flexible display panel with bent substrate.
Burns et al US 20140104157 discloses transparent antennas on a display device.
Yashiro et al US 10,910,718 discloses transparent antenna and transparent antenna attached display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648